Citation Nr: 0921029	
Decision Date: 06/04/09    Archive Date: 06/16/09

DOCKET NO.  04-06 778	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

1.  Whether vacatur of the decision of the Board of Veterans' 
Appeals issued on July 27, 2007, which denied the Veteran's 
request to reopen his claim of entitlement to service 
connection for posttraumatic stress disorder (PTSD), is 
warranted.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for PTSD.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel




INTRODUCTION

The Veteran served on active duty from July 1965 to January 
1972.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a January 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in New York, 
New York.

A review of the record discloses that the issue of 
entitlement to service connection for an acquired psychiatric 
disorder other than PTSD, to include dysthymic disorder, may 
be reasonable raised by the record.  As this issue has not 
been developed and adjudicated by the RO, it is referred to 
the RO for appropriate action.

The issue of whether new and material evidence has been 
submitted to reopen a claim of entitlement to service 
connection for PTSD is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  On July 27, 2007, the Board issued a decision denying the 
Veteran's appeal that he had submitted new and material 
evidence sufficient to reopen his claim for service 
connection for PTSD.  

2.  In April 2004, prior to transfer of the Veteran's claim 
to the Board, the RO received additional pertinent evidence 
from the Veteran regarding his alleged PTSD stressors.

3.  The July 27, 2007 Board decision was issued without 
consideration of the pertinent evidence which was in VA 
possession. 



CONCLUSION OF LAW

The criteria for vacating the Board decision issued on July 
27, 2007 have been met.  38 U.S.C.A. § 7104(a) (West 2002); 
38 C.F.R. § 20.904 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Vacatur

On July 27, 2007, the Board issued a decision denying the 
Veteran's claim that he had submitted new and material 
evidence sufficient to reopen his claim of entitlement to 
service connection for PTSD.

The July 27, 2007 Board decision did not consider a private 
progress note dated October 28, 2003.  This evidence is 
pertinent to the Veteran's claim and was received by VA in 
April 2004.  The new evidence was not associated with the 
claims file at the time of the Board's July 27, 2007 
decision, and the Board has not considered this evidence.

An appellate decision may be vacated by the Board at any time 
upon the request of the appellant or his representative, or 
on the Board's own motion, when there has been a denial of 
due process.  38 C.F.R. 20.904.  The Board's July 2007 
decision was not based on consideration of pertinent evidence 
which had been received by VA at the time of the decision.  
In order to assure due process, the Board has decided to 
vacate the July 2007 decision.

Accordingly, the July 27, 2007 Board decision must be 
vacated.

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (Court).  This vacatur 
is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2008). 

ORDER

The July 27, 2007 Board decision, addressing the issue of 
whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for PTSD, 
is vacated.


REMAND

The pertinent evidence described above was received by the RO 
in April 2004, prior to transfer of the Veteran's appeal to 
the Board in September 2004.  However, the RO did not review 
this evidence and issue a supplemental statement of the case 
prior to certification of the Veteran's appeal to the Board 
as required by 38 C.F.R. § 19.31(b)(1) (2008).  Accordingly, 
the Veteran's claim must be remanded to the RO for review of 
the previously submitted evidence.

In addition, the Board observes that further development is 
required under the Veterans Claims Assistance Act of 2000 
(VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A (West 
2002), and implemented at 38 C.F.R. § 3.159 (2008).  The 
Veteran should be given the proper notice in compliance with 
Kent v. Nicholson, 20 Vet. App. 1 (2006) and Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a notice letter which 
is consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b)(1).  The notice 
letter must describe the information and 
evidence not of record that is necessary 
to substantiate the appeal to reopen the 
claim for service connection for PTSD.  
The notice letter should inform the 
Veteran about the information and evidence 
that VA will seek to provide and the 
information and evidence the Veteran is 
expected to provide.

To satisfy the notice requirements for a 
previously disallowed service connection 
claim, the notice letter should inform the 
Veteran that his claim was previously 
denied due to lack of a verified stressful 
event in service, and that evidence of a 
verified stressful event is required to 
establish service connection.  

The Veteran should be provided with notice 
of the elements necessary to establish the 
underlying claim of entitlement to service 
connection.  

The notice letter should also include the 
notice requirements as outlined in Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).  
Specifically, the notice letter should 
include information regarding the 
disability rating and the effective date 
to be assigned in the event that service 
connection is granted 

2.  When the above action has been 
completed, readjudicate the Veteran's 
claim and if the benefit sought on appeal 
remains denied the Veteran and his 
representative should be furnished a 
supplemental statement of the case and 
afforded an appropriate opportunity for 
response.  The supplemental statement of 
the case should show review of all 
evidence received since the February 2004 
supplemental statement of the case.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
DEBORAH W. SINGLETON 
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


